DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,049,368.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters of at least presenting a game outcome via the display; selecting, based on the game outcome, a weighted table from a first weighted table that provides a first return to player and a second weighted table that provides a second return to player that is lower than the first return to player; randomly generating a prize value for the game outcome based on the selected weighted table; allocating at least a portion of the prize value to a player if the first weighted table was selected for the weighted table used to generate the prize value; and placing the prize value in a .
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
Application 17/243141
U.S. Patent 11,049,368
Claim 1:  A gaming machine, comprising: 



a display; 





a controller that executes instructions stored in a memory, wherein execution of the instructions causes the controller to at least: 






present a game outcome via the display; 


select, based on the game outcome, a weighted table from a first weighted table that provides a first return to player and a second weighted table that provides a second return to player that is lower than the first return to player; randomly 

Claim 1:  gaming machine that provides a skill-based game, the gaming machine 
comprising: 

a display unit;  

a player interface;  

a memory;  and 

a processor that executes instructions stored in the memory, wherein execution of the instructions causes the processor to at least: 

generate a skill-based game outcome of the skill-based game per one or more player inputs received via the player interface;  

cause the display unit to present the skill-based game outcome;  

award a first value that is randomly selected based on a first weighted table if the skill-based game outcome is a successful outcome, wherein the first weighted table provides a first return to player;  and place a second value into a . 
 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A gaming machine, comprising: a display; a controller that executes instructions stored in a memory, wherein execution of the instructions causes the controller to at least: present a game outcome via the display; select, based on the game outcome, a weighted table from a first weighted table that provides a first return to player and a second weighted table that provides a second return to player that is lower than the first return to player; randomly generate a prize value for the game outcome based on the selected weighted table; allocate at least a portion of the prize value to a player if the first weighted table was selected for the weighted table used to generate the prize 
Independent Claim 12:
A method of a gaming machine, the method comprising: presenting, via a display of the gaming machine, a game outcome for a first player of a plurality of players; selecting, based on the game outcome, a weighted table from a first weighted table and a second weighted table, wherein the first weighted table provides a first return to player and the second weighted table provides a second return to player that is lower than the first return to player; randomly generating a prize value for the game outcome based on the selected weighted table; awarding at least a portion of the prize value to the first player if the first weighted table was selected for the weighted table used to generate the prize value; placing the prize value in a prize pool if the second weighted table was selected for the weighted table used to generate the prize value; and awarding the prize pool to one or more players of a plurality of players.
Independent Claim 16:
A non-transitory computer readable storage medium comprising instructions, which when executed, cause a gaming machine to: provide, based on a game outcome, either a first prize value to a first player or a second prize value to a prize pool, wherein the gaming machine generates the first prize value based on a first weighted table that provides a first return to player and generates the second prize value based on a second weighted table that provides a second return to player; and provide the prize pool to one or more players of a multi-player game upon completion of the multi-player game.

In summary, in regards to claims 12-15, with emphasis on at least Independent Claim 12, the claimed invention recite an abstract idea of presenting, via a display of the gaming machine, a game outcome for a first player of a plurality of players; selecting, based on the game outcome, a weighted table from a first weighted table and a second weighted table, wherein the first weighted table provides a first return to player and the second weighted table provides a second return to player that is lower than the first return to player; randomly generating a prize value for the game outcome based on the selected weighted table; awarding at least a portion of the prize value to the first player if the first weighted table was selected for the weighted table used to generate the prize value; placing the prize value in a prize pool if the second weighted table was selected for the weighted table used to generate the prize value; and awarding the prize pool to one or more players of a plurality of players, wherein such limitations falling under Certain Methods of Organizing Human Activity, particularly, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that 
In summary, in regards to claims 16-20, with emphasis on at least Independent Claim 16, the claimed invention recite an abstract idea to provide, based on a game outcome, either a first prize value to a first player or a second prize value to a prize pool, generate the first prize value based on a first weighted table that provides a first return to player and generate the second prize value based on a second weighted table 
This judicial exception of Claims 1-20 are not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as 
The claim(s) 1-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “gaming machine”, “display”, “controller”, “memory”, and/or “non-transitory computer-readable medium” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the machine, method, or medium the extent to which a computer performs/implements the functions of the machine, method, or medium. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Applicant discloses that “the term "processor" is used to refer generically to any device that can process game play instructions in accordance with game play rules and may include: a microprocessor, microcontroller, programmable logic device or other computational device, a general purpose computer (e.g. a PC) or a server.  That is, a processor may be provided by any suitable logic circuitry for receiving inputs, processing them in accordance with instructions stored in memory and generating outputs (for example on the display).  Such processors are sometimes also referred to as central processing units (CPUs).  Most processors are general purpose units, however, it is also know to provide a specific purpose processor using an application specific integrated circuit (ASIC) or a field programmable gate array (FPGA)” (¶ 35); “Display 14 shown in FIG. 2 is in the form of a liquid crystal display.  Alternatively, the display 14 may be a light emitting diode display, plasma screen, and/or any other suitable video display unit.  The top box 26 may also include a display, for example a video display unit, which may be of the same type as the display 14, or of a different type” (¶ 38); “For example, while buttons or touch screens are typically used in gaming machines to allow a player to place a wager and initiate a play of a game, any input device that enables the player to input game play instructions may be used” (¶ 42).  
Additionally, Hornik (US 2006/0100019) teaches that storage media is conventional in the art for storing instructions for which a processor executes (¶ 43).  Doak (US 2003/0058238) teaches memory or storage medium are conventional in the art for storing instructions for which a processor executes (¶ 43, 47, 62, emphasis of 62).  Valente (US 2004/0038720) teaches it is well known the art to store gaming instructions on a memory device (¶ 42).  The above references provide support or suggest that the claimed components are well-understood, routine, and/or conventional components performing in their ordinary capacity.
It is settled law that adding physical elements to an abstract idea will not amount to an “inventive concept" if the physical elements are well-known, routine and conventional elements and they perform their well-known, routine and conventional functions. TLI Communications LLC v. AV Automotive, L.L.C. (Fed Cir 2016):
Turning to the second step in our analysis, we find that the claims fail to recite any elements that individually or as an ordered combination transform the abstract idea of classifying and storing digital images in an organized manner into a patent-eligible application of that idea. It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294). We agree with the district court that the claims’ recitation of a “telephone unit,” a “server”, an “image analysis unit,” and a “control unit” fail to add an inventive concept sufficient to bring the abstract idea into the realm of patentability. (Emphasis added by Examiner.)
Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Nor do the dependent claims 2-11, 13-15, and 17-20 add “significantly more” since they merely add to the claimed concepts encompassed within the grouping Certain Methods of Organizing Human Activity, particularly, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  


Best Applicable Prior Art
	The closest prior art of record does not teach or fairly suggest the claimed gaming machine, method, or medium.
	In regards to Claim 1, Schaefer (US 2018/0082542) teaches a gaming machine, comprising: a display; a controller that executes instructions stored in a memory, wherein execution of the instructions causes the controller to at least: present a game outcome via the display; select, based on the game outcome, a weighted table from a first weighted table that provides a first return to player and a second weighted table that provides a second return to player that is lower than the first return to player; randomly generate a prize value for the game outcome based on the selected weighted table; allocate at least a portion of the prize value to a player if the first weighted table was selected for the weighted table used to generate the prize value.
	Schaefer (US 2018/0082542) fails to teach placing the prize value in a kitty if the second weighted table was selected for the weighted table used to generate the prize value.
	In regards to Claim 12, Schaefer (US 2018/0082542) teaches a method of a gaming machine, the method comprising: presenting, via a display of the gaming machine, a game outcome for a first player of a plurality of players; selecting, based on the game outcome, a weighted table from a first weighted table and a second weighted 
	Schaefer (US 2018/0082542) fails to teach placing the prize value in a prize pool if the second weighted table was selected for the weighted table used to generate the prize value; and awarding the prize pool to one or more players of a plurality of players.
	In regards to Claim 16, Schaefer (US 2018/0082542) teaches a non-transitory computer readable storage medium comprising instructions, which when executed, cause a gaming machine to: provide, based on a game outcome, either a first prize value to a first player or a second prize value to the player, wherein the gaming machine generates the first prize value based on a first weighted table that provides a first return to player and generates the second prize value based on a second weighted table that provides a second return to player.
	Schaefer (US 2018/0082542) fails to teach providing, based on a game outcome, a second prize value to a prize pool and providing the prize pool to one or more players of a multi-player game upon completion of the multi-player game (the prize pool including the second prize value generated based on a second weighted table that provides a second return to the player).



Conclusion
.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/TRAMAR HARPER/Primary Examiner, Art Unit 3715